In re James, Jimmy Earl; —Defendants); applying for supervisory/remedial writs; Parish of Morehouse, 4th Judicial District Court, Div. “E”, No. 88-1101A; to the Court of Appeal, Second Circuit, No. 20370-KW.
Denied. The request for discovery is premature. We have been advised that relator has not been indicted or charged by bill of information with an offense. La. Code Crim.P. art. 729.6. If relator is indicted or charged by bill of information, then he would be entitled to production of the tape recordings in accordance with La.Code Crim.P. arts. 716 and 718.